DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claims 1-20 are pending.
Claims 1-20 were examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 12 and 16 of U.S. Patent No. US 10,366,425 B2 in view of Reynders et al., Practical TCP/IP and Ethernet Networking (NPL 2003). Specifically, with respect to exemplary claim 1:

Current Application 16/506261 
exemplary claim 1
Parent Application US 10,366,425 B2, exemplary claim 5
1. (Currently Amended) A computer-implemented method comprising:

receiving, from a first client device with a first interface of an apparatus comprising at least three separate interfaces, unencrypted payment information and unencrypted personal information relating to a first order;
1. A computer-implemented method of segmented processing of order management system data, the method comprising: 

using a front end interface of an apparatus to receive unencrypted payment information and unencrypted personal information relating to at least one customer order, and 
encrypting, with a processor of the apparatus, the unencrypted payment information and the unencrypted personal information relating to the first order, resulting in encrypted payment information and encrypted personal information relating to the first order;
5. The method of claim 1, further comprising: using an encryption module to encrypt data…
returning, with the first interface to the first client device, the encrypted payment information and the encrypted personal information relating to the first order;
return encrypted payment information and encrypted personal information relating to the at least one customer order; 
receiving, from a second client device…, encrypted payment information and encrypted personal information relating to a second order;

using a middle tier interface of the apparatus to receive encrypted payment information and encrypted personal information relating to at least one customer order, and 

decrypting, with the processor of the apparatus, the encrypted personal information relating to the second s order, resulting in decrypted personal information relating to the second order;
5. The method of claim 1, further comprising: using… a decryption module to decrypt data.
returning, with the second interface to the second client device, the decrypted personal information relating to the second order;
return decrypted personal information only; and 

receiving, from a third client device…, encrypted payment information and encrypted personal information relating to a third order; and 

using a back end interface of the apparatus to receive encrypted payment information and encrypted personal information relating to at least one customer order, and 
returning, with the third interface to the third client device, decrypted personal information and decrypted payment information relating to the third order.
return decrypted payment information and decrypted personal information relating to the at least one customer orders;
a second client device with a second interface of the apparatus having an IP address and/or port number different than an IP address and/or port number of the first interface…a third client device with a third interface of the apparatus having an IP address and/or port number different than the IP address and/or port number of the first interface and the IP address and/or port number of the second interface
wherein the interfaces comprise separate Ethernet ports.


Therefore, the current Application introduces a narrow embodiment in which the “separate Ethernet ports” of each interface are more finely described as “second/third interface of the apparatus having an IP address and/or port number different than an IP address and/or port number of the first/second interface”.
The difference between the claimed invention and the patented claims lies in resolving host MAC/hardware/Ethernet addresses versus IP addresses. However, Reynders et al recite, in page 80:
“The MAC or hardware address (also called the media address or Ethernet address) discussed earlier is unique for each node, and has been allocated to that particular node e.g. network interface card at the time of its manufacture. The equivalent for a human being would be its ID or Social Security number. As with a human ID number, the MAC address belongs to that node and follows it wherever it goes. This number works fine for identifying hosts on a LAN where all nodes can 'see' (or rather, 'hear') each other…
Since each host (which already has a MAC or hardware address) needs an IP address in order to communicate across the Internet, resolving host MAC addresses versus IP addresses is a mandatory function. This is performed by the address resolution protocol (ARP).”

Therefore, Reinders et al. recite that this difference (i.e. resolving host MAC addresses versus IP addresses “is a mandatory function” performed by the address resolution protocol (ARP). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the Network Layer as disclosed by Reinders et al. into the patented claims, the motivation being to provide capabilities needed to communicate on an internetwork (see Reinders et al, Network Layer, page 27). Dependent claims 2-8, 10-17, 19 and 20 are also rejected since they depend on claims 1, 9 and 18, respectively.

Claim Rejections - 35 USC § 112
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 is indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of a “non-transitory data carrier” or the combination of a “non-transitory data carrier”, “processor” and “second interface”. If it is Applicants’ intent to claim only the subcombination, the body of the claims must be amended to remove any positive recitation of the combination. If it is Applicants’ intent to claim the combination, the preamble of the claim must be amended to be consistent with the language in the body of the claim. For the latter, Examiner recommends claiming a “system”. For purposes of Examination, Examiner is considering the scope set by the preamble of the claims.

Claim 20 is indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of a “non-transitory data carrier” or the combination of a “non-transitory data carrier” and “first, second and third interfaces”. Specifically, the claims, directed to a “non-transitory data carrier” attempt to further limit the “first”, “second” and “third” interfaces. If it is Applicants’ intent to claim only the subcombination, the body of the claims must be amended to remove any positive recitation of the combination. If it is Applicants’ intent to claim the combination, the preamble of the claim must be amended to be consistent with the language in the body of the claim. For the latter, Examiner recommends claiming a “system”. For purposes of Examination, Examiner is considering the scope set by the preamble of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-9 and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokota et al. (US 2003/0177363 A1), in view of Banerjee et al. (US 2007/0014241 A1) and in view of Ginter et al. (US 5,892,900).
With respect to claims 1, 9 and 18, Yokota et al. teach a system for processing transaction data, comprising: a first interface configured to connect to a client device; a second interface configured to connect to a client device; a third interface configured to connect to a client device; and at least one processor in communication with the first interface, the second interface, and the third interface; a non-transitory data carrier storing instructions (see Fig. 1, service providing system 1, personal information verification apparatus 11, plurality of service user apparatuses 12, paragraph [0049]); and a computer-implemented method (Service providing system in which services are provided from service provider apparatus to service user apparatus via network) comprising: 
receiving, from a first client device with a first interface of an apparatus..., unencrypted payment information and unencrypted personal information (see Fig. 2, personal information verification apparatus receives user's personal information, paragraph [0065]; Fig. 3, user's personal information comprising unencrypted personal information (i.e. name, telephone number, address, birth date, height and weight, blood type) and unencrypted payment information (i.e. credit card number) as data description examples, paragraph [0065]); 
encrypting, with a processor of the apparatus, the unencrypted payment information and the unencrypted personal information..., resulting in encrypted payment information and encrypted personal information… (see Fig. 4, the personal information verification apparatus signs and encrypts the personal information, paragraphs [0069]-[0072]); 
returning/output, with the first interface to the first client device, the encrypted payment information and the encrypted personal information… (see Fig. 4, the personal information verification apparatus 11 transmits the encrypted signed-personal information to the service user apparatus 12, paragraph [0072]); 
receiving, from a second client device with a second interface of the apparatus..., encrypted payment information and encrypted personal information… (see Fig. 4, a second service user apparatus receives second encrypted signed-personal information, paragraphs [0049] and [0072]); 
decrypting, with the processor of the apparatus, the encrypted personal information..., resulting in decrypted personal information… (see The second service user apparatus receives the signed-personal information and first decrypts the signed-personal information, paragraph [0075]); 
returning, with the second interface to the second client device, the decrypted personal information… (see The second service user apparatus transmits the partial personal information to the service provider apparatus 13, paragraphs [0083] and [0084]);
receiving, from a third client device with a third interface of the apparatus..., encrypted payment information and encrypted personal information… (see Fig. 4, a third service user apparatus receives third encrypted signed-personal information, paragraphs [0049] and [0072]); and 
decrypt the encrypted payment information and encrypted personal information..., resulting in decrypted personal information and decrypted payment information… (Claim 9) (see The third service user apparatus receives the signed-personal information and first decrypts the signed-personal information, paragraph [0075]); 
returning, with the third interface to the third client device, decrypted personal information and decrypted payment information… (see The service user apparatus transmits the partial personal information to the service provider apparatus 13, paragraphs [0083] and [0084], in which the partial personal information is represented by Fig. 6 (i.e., personal data and credit card number), paragraph [0085]). 

Although Yokota et al. disclose a service providing system in which various services (e.g., sale of commodities and pay distribution of digital content including music and video) are provided from a provider to a user via a network, such as the Internet (see paragraph [0002]), Yokota et al. do not explicitly disclose a method, system and data carrier comprising: the information "relating to a first/second/third order/transaction"; the apparatus comprising at least three separate interfaces, the second interface having an IP address and/or port number different than an IP address and/or port number of the first interface; the third interface of the apparatus having an IP address and/or port number different than the IP address and/or port number of the first interface and the IP address and/or port number of the second interface. 

However, Banerjee et al. disclose a method, system and data carrier (Resolver caching of a shortest path to a multihomed server as determined by a router) comprising: 
the apparatus comprising at least three separate interfaces, the second interface having an IP address and/or port number different than an IP address and/or port number of the first interface; the third interface of the apparatus having an IP address and/or port number different than the IP address and/or port number of the first interface and the IP address and/or port number of the second interface (see Fig. 4, response (to each client) R, cached addresses, paragraphs [0051]-[0054]; Fig. 5, and paragraphs [0055]-[0057]; Fig. 6, block 616 and paragraph [0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the multihomed server as the apparatus of Yokota et al. as disclosed by Banerjee et al. in the method, system and data carrier of Yokota et al., the motivation being to reduce cost by allowing a client to use the IP address for the shortest path of the available paths from the requesting client system to the multihomed system (see Banerjee et al., paragraphs [0042] and [0051]).

Although Yokota et al. disclose a service providing system in which various services (e.g., sale of commodities and pay distribution of digital content including music and video) are provided from a provider to a user via a network, such as the Internet (see paragraph [0002]), the combination of Yokota et al. and Banerjee et al. does not explicitly disclose a method, system and data carrier comprising: the information "relating to a first/second/third customer order/transaction". While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over the combination of Yokota et al. and Banerjee et al. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Ginter et al. disclose a method, system and data carrier (Systems and methods for secure transaction management and electronic rights protection) comprising: 
the information "relating to a first/second/third order/transaction" (see Fig. 16, PERCs 808 and col. 155 to col. 156, line 14; VDE electronic negotiation, col. 271, lines 3-48; Fig. 75A PERC 3100, Budget method 3108, ); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the access protection mechanisms as disclosed by Ginter et al. in the method, system and data carrier of Yokota et al. and Banerjee et al., the motivation being to protect the rights of parties who create electronic content and efficiently operate as a highly configurable content control system, for instance, providing a user a method that summarizes information for reporting to a clearinghouse in a way that does not convey confidential information (see Ginter et al., col. 4, lines 14-27; col. 25, lines 36 to col. 26, line 24; col. 43, lines 21-56).

With respect to claims 2, 11 and 19, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the method, system and data carrier as described above with respect to claims 1, 9 and 18. Furthermore, Yokota et al. disclose a method, system and data carrier wherein the second interface only returns decrypted personal information and does not return decrypted payment information (see The service user apparatus transmits the partial personal information to the service provider apparatus 13, paragraphs [0083] and [0084]). 

With respect to claims 3, 12 and 20, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the method, system and data carrier as described above with respect to claims 1, 9 and 18. Furthermore, Banerjee et al. disclose a method, system and data carrier wherein each of the first interface, the second interface, and the third interface comprises at least one of a unique network address and a unique port number (see Fig. 4, response (to each client) R, cached addresses, paragraphs [0051]-[0054]; Fig. 5, and paragraphs [0055]-[0057]; Fig. 6, block 616 and paragraph [0061]). 

With respect to claim 4, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Yokota et al. disclose a method further comprising loading, from a fourth client device with a fourth interface of the apparatus, at least one key into a hardware security module of the apparatus (see keys stored in a protected area, paragraph [0022]; "the private signing key is stored in advance in such area that does not allow references from outside", paragraph paragraphs [0101], [0118] and [0119], as evidenced by Ginter et al. Fig. 64, col. 216, line 34 to col. 217, line 27). 

With respect to claim 5, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Yokota et al. disclose a method wherein at least one of the first interface, the second interface, and the third interface communicates with a client device via a network connection (see the personal information verification, apparatus 11, a service user apparatus 12, and a service provider apparatus 13 are connected with one another via a network "N", paragraph [0049]). 

With respect to claim 6, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Yokota et al. disclose a method wherein the apparatus comprises a secure PCI at rest (SPAR) device (see Fig. 1, service providing system 1, personal information verification apparatus 11, plurality of service user apparatuses 12, paragraph [0049]). 

With respect to claim 7, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Yokota et al. disclose a method wherein the apparatus comprises a first device, a second device, and a third device, and wherein the first device comprises the first interface, the second device comprises the second interface, and the third device comprises the third interface (see Fig. 1, service providing system 1, personal information verification apparatus 11, plurality of service user apparatuses 12, plurality of service provider apparatuses 13, paragraph [0049]). 

With respect to claim 8, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Yokota et al. disclose a method wherein the first order, the second order, and the third order comprise a same customer order (see i.e. the first, second and third orders are from the same customer operating distinct service user apparatuses 12). 

With respect to claim 13, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 9. Furthermore, Yokota et al. disclose a system further comprising a fourth interface configured to connect to a client device (see Fig. 1, service providing system 1, plurality of service user apparatuses 12 (i.e. fourth service user apparatus 12), paragraph [0049]). 

With respect to claim 14, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 13. Furthermore, Yokota et al. disclose a system further comprising a hardware security module, wherein the at least one processor is further configured to load at least one key into the hardware security module through the fourth interface (see keys stored in a protected area, paragraph [0022]; "the private signing key is stored in advance in such area that does not allow references from outside", paragraphs [0101], [0118] and [0119], as evidenced by Ginter et al. Fig. 64, col. 216, line 34 to col. 217, line 27). 

With respect to claim 15, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 9. Furthermore, Yokota et al. disclose a system wherein the at least one processor comprises a first processor, a second processor, and a third processor, the system further comprising: a first device comprising the first processor; a second device comprising the second processor; and a third device comprising the third processor (see Fig. 1, service providing system 1, personal information verification apparatus 11, plurality of service user apparatuses 12, paragraph [0049]). 

With respect to claim 16, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 9. Furthermore, Yokota et al. disclose a system wherein at least one of the first interface, the second interface, and the third interface receives input via a network connection (see Fig. 1, network "N", paragraph [0049]; for instance, service user apparatus 12 receives a personal information request, paragraphs [0083] and [0084]). 

With respect to claim 17, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 9. Furthermore, Yokota et al. disclose a system further comprising a secure PCI at rest (SPAR) device, wherein the at least one processor, the first interface, the second interface, and the third interface are arranged within the SPAR device (see Fig. 1, service providing system 1, personal information verification apparatus 11, plurality of service user apparatuses 12, paragraph [0049]). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 2003/0177363 A1), in view of Banerjee et al. (US 2007/0014241 A1), in view of Ginter et al. (US 5,892,900), and in view of Buer (US 2006/0072762 A1).

With respect to claim 10, the combination of Yokota et al., Banerjee et al. and Ginter et al. teaches all the subject matter of the system as described above with respect to claim 9. The combination of Yokota et al., Banerjee et al. and Ginter et al. does not explicitly teach a system wherein the at least one processor is further configured to receive, encrypt, decrypt, and output data in a stateless manner. 

 However, Buer discloses a system (Stateless hardware security module) wherein the at least one processor is further configured to receive, encrypt, decrypt, and output data in a stateless manner (see Fig. 3, SHSM 322, paragraphs [0049]-[0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the stateless hardware security module as the secure area as disclosed by Buer in the system of Yokota et al., Banerjee et al. and Ginter et al., the motivation being to provide a higher level of security for applications that are very security-sensitive (see Buer, paragraph [0015]).


Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 10 and 11, filed on 01/00/1900), with respect to the rejection of claims 1-20 under 35 USC § 101 as being directed to an abstract idea have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn.  The rejection under 35 USC § 101 has been withdrawn in view of the claim amendments.
Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 9 and 10, filed on 01/00/1900), with respect to the rejection of claims 1-20 under 35 USC § 112(b) have been fully considered and are persuasive, in part. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore most of the rejections were withdrawn. With respect to claim scope  in claims 19 and 20, Examiner respectfully disagrees that the amended language cures the deficiencies identified in the previous action. It is still unclear, in the amended language, what is the scope of the dependent claims sought by Applicant, as these claims attempt to further limit elements extraneous to the claimed “non-transitory data carrier” recited in the preamble of the independent claim. Therefore, the claims are still rejected under 35 USC § 112(b) as further detailed above.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 12 and 13, filed on 01/00/1900), with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Non-Patent Literature
Salah Aidarous; Thomas Plevyak; Paul Levine; Joberto Martins; Burkhard Stiller; Mostafa Hashem Sherif; Andrea Fumagalli; Javier Aracil; Luca Valcarenghi (NPL 2003, listed in PTO-892 as reference "U") discloses "IP Security", including architectures management of encryption keys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685